NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0082n.06

                                           No. 09-1065
                                                                                        FILED
                                                                                     Feb 10, 2010
                          UNITED STATES COURT OF APPEALS                       LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


MARK LEDERTOUG, an individual,                           )
                                                         )        ON APPEAL FROM THE
       Plaintiff-Appellant,                              )        UNITED STATES DISTRICT
                                                         )        COURT FOR THE EASTERN
v.                                                       )        DISTRICT OF MICHIGAN
                                                         )
BOULEVARD & TRUMBULL TOWING, INC.,                       )            MEMORANDUM
a Delaware corporation; and OFFICIAL                     )              OPINION
TOWING, INC., a Delaware corporation,                    )
                                                         )
       Defendants-Appellees.                             )




BEFORE:        MARTIN, ROGERS and McKEAGUE, Circuit Judges.

       PER CURIAM. Plaintiff Mark Ledertoug appeals from the district court’s award of

summary judgment in favor of defendant towing companies. The action stems from the allegedly

wrongful removal, impoundment and eventual sale of Ledertoug’s tractor truck by defendants

Boulevard & Trumbull Towing, Inc., and Official Towing, Inc. for approximately $6000.1 The

towing companies had acted at the request of Home Depot USA, Inc., on whose property in

Roseville, Michigan, the truck had been parked for over a year. Ledertoug insists that he had Home

Depot’s consent to park his truck on its property and that his truck could not therefore be lawfully



       1
         We note that federal subject matter jurisdiction is premised on the parties’ diversity of
citizenship. 28 U.S.C. § 1332. Although defendants have not conceded that the amount-in-
controversy requirement is met, neither have they challenged the good-faith basis for plaintiff’s
allegation that it is.
No. 09-1065
Ledertoug v. Boulevard & Trumbull Towing, Inc.

treated as an abandoned vehicle.2 Yet, as the district court observed in its summary judgment

opinion, Ledertoug conceded that discovery had produced no evidence that the towing companies

had acted other than in compliance with Michigan law. Accordingly, there being no evidence of a

breach of duty owed to Ledertoug by the towing companies, the district court held there was no

genuine issue of material fact and awarded judgment to the defendants on Ledertoug’s claims for

statutory violation, negligence and conversion.

       On appeal, Ledertoug has not raised any argument that is not fairly and adequately addressed

in the district court’s opinion. Although we review the district court’s ruling de novo, we find no

error. Accordingly, finding that a separate opinion would be duplicative and unnecessary, we hereby

AFFIRM the district court’s judgment on the basis of its opinion.




       2
        Ledertoug’s complaint states claims against Home Depot as well. These claims were
voluntarily dismissed pursuant to a negotiated settlement before summary judgment was granted to
the towing companies.

                                                  -2-